Case 5:20-cv-05193-TLB Document 77               Filed 12/04/20 Page 1 of 6 PageID #: 308




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

ARKANSAS UNITED and L. MIREYA REITH
                                              Plaintiffs,
                           v.

JOHN THURSTON, in his official capacity
as the Secretary of State of Arkansas,
SHARON BROOKS, BILENDA
HARRIS-RITTER, WILLIAM LUTHER,
CHARLES ROBERTS, JAMES SHARP,
and J. HARMON SMITH, in their official
capacities as members of the Arkansas State
Board of Election Commissioners, and RENEE
OELSCHLAEGER, BILL ACKERMAN, MAX
DEITCHLER, and JENNIFER PRICE in their official                    Case No. 5:20-cv-05193-TLB
capacities as members of the Washington County
Election Commission, RUSSELL ANZALONE,
ROBBYN TUMEY, and HARLAN STEE in their
official capacities as members of the Benton County
Election Commission, and DAVID DAMRON, LUIS
ANDRADE, LEE WEBB, and MEGHAN HASSLER
in their capacities as members of the Sebastian County
Election Commission

                                           Defendants.


             PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO

    MOTION TO DISMISS OF BENTON COUNTY ELECTION COMMISSIONERS

       Plaintiffs Mireya Reith and Arkansas United (hereinafter “Plaintiffs”) hereby respond to

the Motion to Dismiss filed by Defendants Russell Anzalone, Robbyn Tumey, and Harlan Stee

(hereinafter “Defendants”). Defs.’ Mot. Dismiss (ECF 59). Plaintiffs respectfully request that

the Court deny Defendants’ motion because it relies on the wrong legal standard and because it

misrepresents the well-pleaded facts.
 Case 5:20-cv-05193-TLB Document 77                   Filed 12/04/20 Page 2 of 6 PageID #: 309




                                 APPLICABLE LEGAL STANDARD

           A motion to dismiss under 12(b)(6) is generally disfavored by courts. Stephenson v.

United States, 961 F. Supp. 221 (W.D. Ark. 1996); Z.J. v. Kansas City, No. 4:15-CV-00621-FJG,

2016 WL 4126569, at *2 (W.D. Mo. Aug. 2, 2016). “A motion to dismiss should be granted ‘as

a practical matter . . . only in the unusual case in which a plaintiff includes allegations that show

on the face of the complaint that there is some insuperable bar to relief.’” Frey v. City of

Herculaneum, 44 F.3d 667, 671 (8th Cir.1995) (quoting Hishon v. King & Spalding, 467 U.S. 69,

73 (1984)). Moreover, dismissal under Rule 12(b)(6) is not appropriate when a plaintiff pleads

sufficient facts “to state a claim to relief that is plausible on its face[,]” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007)).

                                     FACTUAL BACKGROUND

           Plaintiffs incorporate by reference all factual allegations alleged in their complaint.

Compl. (ECF 2); see also Fed.R.Civ.P. 10(c) (“A statement in a pleading may be adopted by

reference elsewhere in the same pleading or in any other pleading or motion.”).


                                              ARGUMENT


           Defendants enforce the voter-assistance restriction that Plaintiffs challenge. Defendants

argue that they are not proper parties to this action because their actions in enforcing the voter-

assistance restriction are only ministerial. Benton Cty’s Br. Supp. Mot. Dismiss (ECF 60) at 1-2.

In other words, the case against them should be dismissed because Defendants are just following

orders. That argument is unavailing. Whether or not the challenged provision affords

Defendants discretion in enforcement is irrelevant to the question whether Defendants are proper

parties.


                                                     2
    Case 5:20-cv-05193-TLB Document 77                   Filed 12/04/20 Page 3 of 6 PageID #: 310




        In their motion, Defendants concede that they have a “duty” to “comply with Federal and

Arkansas laws which they receive guidance and direction on from the State defendants[.]” Id. at

2. Defendants further do not contest that they “[e]nsure compliance with all legal requirements

relating to the conduct of elections” as required by Arkansas Election Code, including ensuring

compliance with the provision challenged by Plaintiffs. See Arkansas Election Code § 7-4-

107(a)(1). In addition to enforcing the Arkansas Election Code, Defendants conduct local

elections including allocating ballot boxes for voting on paper ballots, allocating voting systems,

selecting and appointing poll workers, and maintaining records of all funds received and

expended for conducting elections. Id. After the election, Defendants “can review the List of

Persons Assisting Voters from all the polling locations. If it is believed that a person may have

assisted more than six (6) voters, [Defendants] can submit that information and any evidence to

the Prosecuting Attorney.”1


        Defendants argue that because they are required by law to perform their duties, they

should not be sued for performing required acts. However, a defendant is a proper party when he

enforces a contested statutory provision. 281 Care Committee v. Arneson, 638 F.3d 621, 631

(8th Cir. 2011) (“When a statute is challenged as unconstitutional, the proper defendants are the

officials whose role it is to administer and enforce the statute.”); Harkless v. Brunner, 545 F.3d

445, 455-458 (6th Cir. 2008) (state defendant was a proper party to an action brought under the

National Voter registration act when she had the authority under state and federal law to enforce

the contested provision); Conchatta Inc. v. Miller, 458 F.3d 258, 261 n.1 (3d Cir. 2006) (police

commissioner was an appropriate defendant because “enforcement of the relevant statutory



1
 FAQs, Arkansas State Board of Election Commissioners, available at
https://www.arkansas.gov/sbec/faqs/#Polling%20Places (last visited 11/24/2020).


                                                       3
Case 5:20-cv-05193-TLB Document 77                  Filed 12/04/20 Page 4 of 6 PageID #: 311




provisions is entrusted to . . . a division of the Pennsylvania State Police.”); Arkansas Right To

Life State Political Action Comm. v. Butler, 972 F. Supp. 1187, 1191 (W.D. Ark. 1997) (“When

a plaintiff seeks a declaration that a particular statute is unconstitutional, the proper defendants

are the government officials charged with administering and enforcing the statute.”). Because

the commissioners enforce the challenged provision in Benton County, they are proper parties.


       In carrying out their duties, Defendants injure Plaintiffs. See Nat'l Ass'n for Advancement

of Colored People v. Phillips Cty. Election Comm'n of Phillips Cty., No. 2:05CV000195 JMM,

2006 WL 156988, at *1 (E.D. Ark. Jan. 18, 2006) (rejecting defendant County Election

Commission’s argument that it is not a proper party because its duties are purely ministerial in

nature); Allen v. Lincoln Cty. Election Comm'n, 789 F. Supp. 976 (E.D. Ark. 1992) (County

Election Commission was proper party in action to enforce the federal Voting Rights Act); Little

Rock Sch. Dist. v. Pulaski Cty. Special Sch. Dist. No. 1, 560 F. Supp. 876, 878 (E.D. Ark. 1983)

(rejecting the State Board of Education’s argument that it is not a proper party and finding that

Board “has carried out its duties in a manner resulting in [harm to the plaintiff].”); Mosier v.

Robinson, 722 F. Supp. 555 (W.D. Ark. 1989) (county was proper defendant where county

official carried out his duties in a way that resulted in harm to the plaintiff). When Defendants

enforce the six-person maximum on voter assistance, Plaintiffs must divert resources away from

other critical Get Out the Vote efforts (including phone banking, canvassing and other direct

work with voters) in order to recruit, train and pay more assistors for limited English proficient

voters than would otherwise be necessary. Compl. (ECF 2) ¶ 38.


       Although Defendants claim that Plaintiffs agree that their acts are “ministerial,” that

claim mischaracterizes the Complaint. See e.g. Defs.’ Br. Supp. Motion Dismiss at 1. Although

the Arkansas State Board of Election Commissioners provides guidance to Defendants in the


                                                  4
Case 5:20-cv-05193-TLB Document 77               Filed 12/04/20 Page 5 of 6 PageID #: 312




form of manuals and training, as the local officials who conduct elections Defendants are

responsible for carrying out and enforcing the challenged provisions on voter assistance and are

proper parties.


                                        CONCLUSION

       For the reasons stated, Plaintiffs respectfully request that this Court deny Defendants’

motion to dismiss.

Dated: December 4, 2020                              Respectfully submitted,
                                                     /s/ Lawrence Walker
                                                     Lawrence Walker
                                                     AR Bar No. 2012042
                                                     John W. Walker, P.A.
                                                     1723 Broadway
                                                     Little Rock, AR 72206
                                                     Tel: (501) 374-3758
                                                     Facsimile: (501) 374-4187
                                                     lwalker@jwwlawfirm.com

                                                     MEXICAN AMERICAN LEGAL
                                                     DEFENSE AND EDUCATIONAL FUND

                                                     Griselda Vega Samuel
                                                     IL State Bar No. 6284538
                                                     Francisco Fernandez del Castillo
                                                     NY State Bar No. 977575
                                                     11 E. Adams, Suite 700
                                                     Chicago, IL 60603
                                                     Phone: (312) 427-0701
                                                     Facsimile: (312) 427-0691
                                                     Email: gvegasamuel@maldef.org
                                                     Email: ffernandez-delcastillo@maldef.org

                                                     Nina Perales
                                                     TX State Bar No. 24005046
                                                     110 Broadway, Suite 300
                                                     San Antonio, Texas 78205
                                                     Phone: (210) 224-5476
                                                     Facsimile: (210) 224-5382
                                                     Email: nperales@maldef.org

                                                     ATTORNEYS FOR PLAINTIFFS


                                                5
Case 5:20-cv-05193-TLB Document 77          Filed 12/04/20 Page 6 of 6 PageID #: 313



                            CERTIFICATE OF SERVICE

     I hereby certify that, on December 4, 2020, a copy of the above Plaintiff’s
     Response to Defendants Motion to Dismiss was filed electronically in compliance with
     Local Rule 5.2. All other counsel of record not deemed to have consented to electronic
     service were served with a true and correct copy of the foregoing by certified mail,
     return receipt requested.



                                               /s/ Griselda Vega Samuel
                                               Griselda Vega Samuel
                                               ATTORNEY FOR PLAINTIFFS




                                           6
